Exhibit 10.2 REDEMPTION AND ASSIGNMENT AGREEMENT This REDEMPTION AND ASSIGNMENT AGREEMENT (this “Agreement”) is dated as of December 9, 2010, between Trim Holding Group, a Nevada corporation (the “Company”), and Allkey Ltd., a United Kingdom registered entity ( “Allkey”). WHEREAS, the Company and Allkey (the “Parties”) entered into that certain patent assignment agreement dated December 31, 2009 (the “Assignment Agreement”) whereby Allkey assigned U.S. Patent No. 6,685,660 B1, Canadian patent No. 2.345.653, Mexican Patent No. 232187 (the “Patents”) and options to acquire patent rights in certain other countries (the “Options”), named therein in consideration for the issuance of 3,750,000 Series 2, Class P-2 preferred shares (the “Shares”); WHEREAS, the Parties have agreed, as described herein, to terminate the Assignment Agreement and Options, redeem the Shares and assign the Patent Rights back to Allkey. NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Parties agree as follows: ARTICLE I DEFINITIONS 1.1. Definitions.
